 



EXHIBIT 10.3
BURT ADAMS EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into
effective as of December 18, 2006, by and between Allis-Chalmers Energy Inc., a
Delaware corporation (the “Company”), and Burt A. Adams, an individual (the
“Executive”).
RECITALS
     WHEREAS, the Company desires to employ Executive as its Vice Chairman and
the Company and Executive desire to specify the terms and conditions with
respect to Executive’s employment; and
     WHEREAS, the Company and Executive have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions as set forth below.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the respective
covenants and promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. DEFINITIONS. In addition to the capitalized terms defined elsewhere
herein, the following definitions shall be in effect under this Agreement:
          1.1 “Board” means the Company’s Board of Directors or its Compensation
Committee thereof (or any other committee subsequently granted authority by the
Board), subject to Section 5.5 below.
          1.2 “Cause” means (i) Executive’s conviction of, or plea of nolo
contendere or guilty to (a) a felony or (b) any other crime which involves moral
turpitude; or (ii) that Executive commits a material breach of any of the terms
and provisions hereof or fails to obey written directions delivered to Executive
by the Company’s Board or Chief Executive Officer that are not inconsistent with
Executive’s rights under this Agreement.
     2. EMPLOYMENT TERM AND DUTIES.
          2.1 Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment for a term commencing as of December 18, 2006
(the “Hire Date”) and ending on the third anniversary of such date, and
thereafter may automatically be extended for one year periods subject to Board
approval unless sooner terminated in accordance with the provisions of Section
2.5 below (the “Employment Term”). Except as otherwise provided herein, this
Agreement supersedes and terminates any and all prior agreements, discussions
and writings between Executive and any employee or representative of the Company
concerning and/or relating to Executive’s employment.
          2.2 Position. Executive shall serve as Vice Chairman and shall report
directly to the Chief Executive Officer and/or the Board (the “Service”). At the
Company’s request, Executive shall serve the Company’s subsidiaries and
affiliates in other offices and capacities in addition to the foregoing and is
intended to be a director of the Board pursuant to the Company’s Investor

 



--------------------------------------------------------------------------------



 



Rights Agreement dated as of the date hereof. If Executive serves any one or
more of such additional capacities, Executive’s compensation and benefits shall
not be increased beyond that provided in Section 2.4 below. Further, if
Executive’s service in one or more of such additional capacities is terminated,
such termination shall not constitute a termination without Cause as defined in
Section 2.5.3.
          2.3 Duties. Executive shall have the authority and perform the duties
customarily associated with his title and office, together with such additional
duties of a Company officer nature and commensurate with Executive’s title as
may from time to time be assigned by the Chief Executive Officer and the Board.
During the term of Executive’s employment under this Agreement, Executive shall
devote his full working time and best efforts to the performance of his duties
and the furtherance of the interests of the Company. Executive may not serve as
an officer or director of, make investments in, or otherwise be employed by, or
participate in, any other entity without the prior written consent of the
Company; provided that, so long as it does not interfere with Executive’s
employment, Executive may (a) with the prior written consent of the Company,
serve as a director in a non-competing company, (b) serve as an officer,
director or otherwise participate in a purely educational, welfare, social,
religious and civic organization, and (c) manage personal and family
investments.
          2.4 Compensation and Benefits.
               2.4.1 Base Salary. In consideration of the Services rendered to
the Company hereunder by Executive, the Company shall pay Executive a base
salary per annum of Three Hundred Fifty Thousand Dollars ($350,000), less
applicable statutory deductions and withholdings (the “Base Salary”), payable in
accordance with the Company’s regular payroll procedures as presently in effect
and amended from time to time. The Company, by action of its Board or the
Compensation Committee, may increase Executive’s Base Salary at any time and
from time to time during the Employment Term.
               2.4.2 Benefits. In addition to the Base Salary, Executive shall
be eligible to receive the following:
                    (i) Vacation, Sick Leave and Holidays. Executive shall be
entitled to paid vacation of four weeks, sick leave and holidays in accordance
with applicable Company policies, as presently in effect and amended from time
to time.
                    (ii) Employee Benefits. Executive and his spouse and
eligible dependents, if any, and their respective designated beneficiaries where
applicable, shall be eligible for and entitled to participate in other benefits
maintained by the Company for its senior executive officers in accordance with
applicable Company policies and the terms of the applicable benefit plans as
presently in effect and amended from time to time, such as, without limitation,
any medical, dental, pension, 401(k), accident, disability, stock options and
life insurance benefits.
                    (iii) Expenses. The Company shall pay or reimburse Executive
for all reasonable out-of-pocket expenses actually incurred by Executive in the
performance of Executive’s Services under this Agreement, provided he properly
accounts for such expenses in accordance with Company policy as presently in
effect and amended from time to time.
                    (iv) Continuation. Executive’s compensation and benefits
provided herein shall not be reduced for so long as Executive otherwise remains
employed by the Company under the terms of this Agreement.
               2.4.3 Incentive Compensation. In addition to the Base Salary,
Executive shall be eligible for incentive compensation in a maximum amount equal
to fifty percent (50%) of Base

2



--------------------------------------------------------------------------------



 



Salary upon achieving the goals and objectives set for Executive by the Board.
Such goals shall first be provided to Executive not later than sixty (60) days
after the Hire Date and shall be amended each year thereafter in the discretion
of the Company. Such bonus shall be paid annually within thirty (30) days after
the completion of the Company’s audited financial statements for each year. In
the sole discretion of the Board or the Compensation Committee, Executive may be
granted additional incentive compensation. No incentive compensation shall be
paid for partial years of service under this Agreement.
          2.5 Termination.
               2.5.1 Termination Upon Death or Disability. If Executive dies
during the Employment Term, Executive’s employment shall terminate as of the
date of Executive’s death. If Executive is Disabled, the Company shall have the
right to terminate this Agreement upon thirty (30) days notice in writing to
Executive. If Executive’s employment is terminated because of death or
Disability, then (i) the Company’s obligations under this Agreement shall
immediately cease, and (ii) Executive or, in the case of the death of Executive,
Executive’s estate, heirs, next of kin, distributes, executors or administrators
(the “Executor’s Estate”) shall be entitled to receive payment of the aggregate
amount of (A) Executive’s Base Salary then earned but unpaid, (B) incentive
compensation earned but unpaid, (C) vested benefits under any employee benefit
plan applicable to Executive, (D) any other benefits earned and accrued prior to
the date of termination, and (E) reimbursement for approved expenses incurred
prior to the date of termination. Such aggregate payment shall be made thirty
(30) days after the occurrence of Executive’s death or Disability. No provision
of this Agreement shall limit any of Executive’s rights under any insurance,
pension or other benefit programs of the Company for which Executive shall be
eligible at the time of such death or Disability. For this purpose, “Disabled”
or “Disability” shall mean that Executive meets the definition of disability
under the Company’s then current long-term disability policy or, if no such
policy is in force, that Executive by virtue of a physical or mental disability
is unable to perform substantially and continuously the essential functions of
his usual duties, even with reasonable accommodation, for a period in excess of
one hundred eighty (180) consecutive or non-consecutive days during any
consecutive twelve (12) month period.
               2.5.2 Termination For Cause. The Company may terminate
Executive’s employment for Cause. Such termination shall be communicated by the
delivery of a notice of termination to Executive in accordance with Section 5.1
and shall be effective as of the date of delivery of the notice of termination.
Executive shall have no right to receive any compensation on and after the
effective date of such termination other than (A) Executive’s Base Salary then
earned but unpaid, (B) vested benefits under any employee benefit plan
applicable to Executive, and (C) reimbursement for approved expenses incurred
prior to the date of termination. Such aggregate payment shall be made thirty
(30) days after the occurrence of Executive’s termination.
               2.5.3 Termination Without Cause. The Company may terminate
Executive’s employment without Cause upon thirty (30) days prior written notice
thereof given to Executive in accordance with Section 5.1. If Executive’s
employment is involuntarily terminated without Cause, then (i) the Company’s
obligations under this Agreement shall immediately cease, and (ii) Executive
shall be entitled to receive payment of the aggregate amount of (A) Executive’s
Base Salary then earned but unpaid, (B) Executive’s Base Salary as it becomes
due for a period equal to the greater of six (6) months or the then remaining
Employment Term, (C) vested benefits under any employee benefit plan applicable
to Executive, (D) any other benefit or compensation earned and accrued prior to
the date of termination, and (E) reimbursement for approved expenses incurred
prior to the date of termination. Such aggregate payment shall be made thirty
(30) days after the occurrence of Executive’s termination.
               2.5.4 Termination By Executive. Beginning one (1) year after the
Hire Date, Executive may terminate his employment for any reason upon thirty
(30) days prior written notice thereof

3



--------------------------------------------------------------------------------



 



given to the Company in accordance with Section 5.1. If Executive’s employment
is terminated hereunder, then (i) the Company’s obligations under this Agreement
shall immediately cease, and (ii) Executive shall be entitled to receive payment
of the aggregate amount of (A) Executive’s Base Salary then earned but unpaid,
(B) vested benefits under any employee benefit plan applicable to Executive,
(C) any other benefit earned and accrued prior to the date of termination, and
(D) reimbursement for approved expenses incurred prior to the date of
termination. Such aggregate payment shall be made thirty (30) days after the
occurrence of Executive’s termination.
               2.5.5 No Limit on Rights Under Benefit Programs. No provision of
this Agreement shall limit any of Executive’s rights under any insurance,
pension or other benefit programs of the Company for which Executive shall
otherwise be eligible at the time of such termination.
     3. PROTECTION OF COMPANY’S PROPRIETARY INFORMATION. Executive acknowledges
that he will not disclose, use or make available to a third party unless
expressly authorized by the Company, any of the Company’s trade secrets or
confidential information.
     4. REPRESENTATIONS AND WARRANTIES BY EXECUTIVE. Executive represents and
warrants to the Company that (i) this Agreement is valid and binding upon and
enforceable against him in accordance with its terms, (ii) Executive is not
bound by or subject to any contractual or other obligation that would be
violated by his execution or performance of this Agreement, including, but not
limited to, any non-competition agreement presently in effect, and
(iii) Executive is not subject to any pending or, to Executive’s knowledge,
threatened claim, action, judgment, order, or investigation that could adversely
affect his ability to perform his obligations under this Agreement or the
business reputation of the Company. Executive has not entered into, and agrees
that he will not enter into, any agreement either written or oral in conflict
with this Agreement.
     5. MISCELLANEOUS.
          5.1 Notices. All notices, requests, and other communications hereunder
must be in writing and will be deemed to have been duly given only if
(i) delivered personally against written receipt, (ii) delivered by facsimile
transmission with answer back confirmation, (iii) mailed (postage prepaid by
certified or registered mail, return receipt requested), (iv) delivered by
overnight courier to the parties, or (v) delivered by electronic communication
(as set forth below) at the following addresses, facsimile numbers, or
electronic mail addresses:
          If to Executive, to:
Burt A. Adams
612 Techview Drive
Berwick, LA 70340
          If to the Company, to:
Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, Texas 77056
Facsimile: (713) 369-0555
Attn: Theodore F. Pound III, General Counsel and Secretary
All such notices, requests and other communications will (i) if delivered
personally or by overnight carrier to the address as provided in this
Section 5.1, be deemed given upon delivery, (ii) if delivered by

4



--------------------------------------------------------------------------------



 



facsimile transmission to the facsimile number as provided in this Section 5.1,
be deemed given five (5) days after the date of deposit in the United States
mail, and (iii) if delivered by mail in the manner described above to the
address as provided in this Section 5.1, be deemed given upon receipt (in each
case regardless of whether such notice, request, or other communication is
received by any other person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section). An electronic
communication (“Electronic Notice”) shall be deemed written notice for purposes
of this Section 5.1 if sent with return receipt requested to the electronic mail
address specified by the receiving party, in a signed writing in a nonelectronic
form. Electronic Notice shall be deemed received at the time the party sending
Electronic Notice receives verification of receipt by the receiving party. Any
party from time to time may change its address, facsimile number, electronic
mail address, or other information for the purpose of notices to that party by
giving written notice specifying such change to the other parties hereto.
          5.2 Entire Agreement. This Agreement supersedes all prior discussions
and agreements among the parties with respect to the subject matter hereof and
contain the sole and entire agreement between the parties hereto with respect to
Executive’s employment.
          5.3 Survival. The respective rights and obligations of the parties set
forth in (i) Sections 3 and this Section 5 shall survive the termination of this
Agreement, the Employment Term and/or Executive’s employment with the Company,
and (ii) Section 2.5 shall survive the termination of this Agreement, the
Employment Term and/or Executive’s employment with the Company to the extent of
any unfulfilled obligations thereunder.
          5.4 Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.
          5.5 Amendment; Committee Authority. This Agreement may be amended,
supplemented, or modified only by a written instrument duly executed by or on
behalf of each party hereto. All determinations and other actions required or
permitted hereunder to be made by or on behalf of the Company or the Board may
be made by either the Board (excluding Executive therefrom) or the Compensation
Committee of the Board (or any other committee subsequently granted authority by
the Board); provided that the actions of the Compensation Committee (or any
other committee subsequently granted authority by the Board) shall be subject to
the authority then vested in such committee by the Board; and provided further
that a decision or action by the Compensation Committee (or any other committee
subsequently granted authority by the Board) hereunder shall be subject to
review or modification by the Board if the Board so chooses.
          5.6 Tax and Legal Advice. Executive has had an opportunity to consult
with his legal counsel and tax and other advisors regarding the preparation of
this Agreement.
          5.7 No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and the
Company’s successors or assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person, except as provided
in Section 2.5.1 as to the Executor’s Estate.

5



--------------------------------------------------------------------------------



 



          5.8 No Assignment; Binding Effect. This Agreement shall inure to the
benefit of any successors or assigns of the Company. Executive shall not be
entitled to assign his obligations under this Agreement.
          5.9 Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.
          5.10 Severability. The Company and Executive intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law.
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of any provision of this Agreement is too broad to be enforced
as written, the Company and Executive intend that the court should reform such
provision to such narrower scope and/or operation as it determines to be
enforceable. If, however, any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future law, and not subject to
reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.
          5.11 General Creditor Status. All cash payments to which Executive may
become entitled hereunder will be paid, when due, from the general assets of the
Company, and no trust fund, escrow arrangement or other segregated account will
be established as a funding vehicle for such payment. Accordingly, Executive’s
right (or the right of the personal representatives or beneficiaries of
Executive’s estate) to receive such cash payments hereunder will at all times be
that of a general creditor of the Company and will have no priority over the
claims of other general creditors.
          5.12 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
          5.13 Jurisdiction. WITH RESPECT TO ANY SUIT, ACTION, OR OTHER
PROCEEDING ARISING FROM (OR RELATING TO) THIS AGREEMENT, THE COMPANY AND
EXECUTIVE HEREBY IRREVOCABLY AGREE TO THE EXCLUSIVE PERSONAL JURISDICTION AND
VENUE OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS
(AND ANY TEXAS STATE COURT WITHIN HARRIS COUNTY, TEXAS).
          5.14 Reaffirmation. Immediately at the time Executive’s employment
with the Company ends, Executive will ratify Sections 5.12 and 5.13 of this
Agreement.
          5.15 Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.
[Signature Page to Employment Agreement Follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Employment
Agreement to be executed on the date first written above.

         
COMPANY:
  ALLIS-CHALMERS ENERGY INC.    
 
       
 
  /s/ Victor M. Perez    
 
 
 
Name:   Victor M. Perez    
 
  Title:     Chief Financial Officer    
 
       
EXECUTIVE:
  /s/ Burt A. Adams    
 
 
 
Burt A. Adams    

7